Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are moot based on new grounds of rejections.

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,833,819 has been reviewed and is accepted.  The terminal disclaimer has been recorded


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2013/0077582; hereinafter Kim) in view of Jang et al. (US 2016/0212737; hereinafter Jang).
Regarding claim 1, Kim shows a method (Figure 8 shows a method) for indicating sub-band configuration, comprising: 
configuring a broadcast channel in a basic sub-band which is configured with a synchronization signal (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0.  SCH includes the PSS and the SSS.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.); and 
indicating sub-band configuration of at least one non-basic sub-band through a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration and the subband configuration.), 
wherein the sub-band configuration of the non-basic sub-band is used for user equipment accessing the non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), and comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.). 
Kim shows all of the elements including sub-band configuration of at least one non-basic sub-band through a master information block, as discussed above.  Kim does not specifically show indirect indication of sub-band configuration and indicating configuration of a common control channel based on the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jang.  Specifically, Jang shows indirect indication of sub-band configuration (Par. 0189; noted system information that is not included in the MIB but is necessary for MTC terminal may be included in a new SIB x 1715 for MTC.) and 
indicating configuration of a common control channel based on the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel (Par. 0140, 0189, 0210; noted the position of the MTC EPDCCH radio resource may be previously determined or set through MIB or SIB. The information provided by the MTC EPDCCH becomes the scheduling information of MTC terminal using the subband where the MTC EPDCCH is transmitted. Or, through additional scheduling, it may be used to provide scheduling information of MTC terminal using other subband. SIB y may be transmitted only through a predetermined particular subband, or information on the subband where SIB y is broadcast may be obtained from MIB. The MTC terminal attempts to receive MTC EPDCCH transmitted through the predetermined radio resource in the subband where SIB y is broadcast. MTC EPDCCH is also repeatedly transmitted over several subframes to support CE. The MTC EPDCCH contains scheduling information of SIB y 1925 for MTC terminal.).
In view of the above, having the system of Kim, then given the well-established teaching of Jang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Jang, in order to provide motivation for providing an efficient procedure for an MTC terminal upon random access to access a base station (Par. 0014 of Jang).
Regarding claim 3, modified Kim shows wherein a resource position of the broadcast channel has a first predetermined offset with a resource position of the synchronization signal (Kim: Par. 0046-0047; noted The SCH is mapped to 62 REs in the center frequency of the LTE system bandwidth while the PBCH is mapped to 72 REs in the center frequency of the LTE system bandwidth in the frequency domain.), and the master information block carried by the broadcast channel indicates bandwidth of the basic sub-band (Kim: Par. 0080-0084; noted L-MIB includes at least the DL sub-band bandwidth configuration.) and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal (Kim: Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.). 
Regarding claim 6, modified Kim shows carrying paging information (Kim: Par. 0048; noted the paging message is transmitted by an eNB in the downlink to notify the UE in an idle mode of an incoming call or a change of an SIB of the corresponding cell. The SIB is the control information required for the UE to access the system in addition to the MIB and includes cell-specific radio resource configuration information.) and/or random access feedback information through the system information block carried by the common control channel. 
Regarding claim 7, this claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
Regarding claim 8, modified Kim shows wherein the sub-band configuration further comprises waveform configuration (Kim: Par. 0080, 0083; noted the DL sub-band bandwidth configuration included in the L-MIB indicates size of the downlink sub-band for an L-UE supported in the LTE system. This is set to a value less than the downlink system bandwidth of the LTE system.) and measurement reference signal configuration (Par. 0080, 0083; noted the DL sub-band bandwidth configuration included in the L-MIB indicates size of the downlink sub-band for an L-UE supported in the LTE system. This is set to a value less than the downlink system bandwidth of the LTE system.). 
Regarding claim 9, Kim shows a method (Figure 8 shows a method) for accessing a sub-band, comprising: 
detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0 and acquired by the UE.  SCH includes the PSS and the SSS and the L-MIB included in the PBCH.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.), and camping on a cell according to the synchronization signal (Figure 8; Par. 0046; noted he SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) as downlink physical channels for the UE to acquire radio frame timing synchronization and a cell IDentifier (ID) to which the UE uses to perform random access procedure as noted in step 830 of Figure 8.); 
decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration and acquired/decoded by the UE.), wherein the sub-band configuration comprises comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.); and
accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), when data interaction through the at least one non-basic sub-band is required (Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB.). 
Kim shows all of the elements except decoding the master information block carried by the broadcast channel to obtain configuration of a common control channel; decoding the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jang.  Specifically, Jang shows decoding the master information block carried by the broadcast channel to obtain configuration of a common control channel; decoding the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band (Par. 0140, 0189, 0210; noted the position of the MTC EPDCCH radio resource may be previously determined or set through MIB or SIB. The information provided by the MTC EPDCCH becomes the scheduling information of MTC terminal using the subband where the MTC EPDCCH is transmitted. Or, through additional scheduling, it may be used to provide scheduling information of MTC terminal using other subband. SIB y may be transmitted only through a predetermined particular subband, or information on the subband where SIB y is broadcast may be obtained from MIB. The MTC terminal attempts to receive MTC EPDCCH transmitted through the predetermined radio resource in the subband where SIB y is broadcast. MTC EPDCCH is also repeatedly transmitted over several subframes to support CE. The MTC EPDCCH contains scheduling information of SIB y 1925 for MTC terminal.).
In view of the above, having the system of Kim, then given the well-established teaching of Jang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Jang, in order to provide motivation for providing an efficient procedure for an MTC terminal upon random access to access a base station (Par. 0014 of Jang).
Regarding claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Regarding claim 14, modified Kim shows wherein detecting the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station (Kim: Figure 8, Par. 0109; noted the L-UE detects an SCH to access the system in step 800. Specifically, the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB. The SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) and is mapped to subframe#0 and subframe#5 to be transmitted. The SCH is mapped to 62 REs in the center frequency of the LTE system band in the frequency domain.); and 
measuring a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station (Kim: Figure 8; Par. 0114-0119; noted the L-UE transmits the RACH preamble on a predetermined uplink subband (hereinafter, referred to as a first uplink subband). More specifically, the L-UE transmits the RACH preamble by referencing a RACH preamble sequence and subband, and subframe available for RACH preamble transmission extracted from the PRACH configuration included in the received L-SIB. Afterward, the L-UE receives a random access response from the eNB in response to the RACH preamble and performs RACH-related process.  The L-UE acquires the control information related to the RACH on each uplink subband in an L-MIB and an L-SIB transmitted by the eNB in order to perform random access a certain uplink subband.). 
Regarding claim 15, Kim shows a device (Figure 13 shows the L-UE performing the method of Figure 8.) for accessing a sub-band, comprising: 
a detecting circuitry (Figure 13 shows an antenna) configured to detect a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0 and acquired by the UE.  SCH includes the PSS and the SSS and the L-MIB included in the PBCH.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.), and camp on a cell according to the synchronization signal (Figure 8; Par. 0046; noted he SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) as downlink physical channels for the UE to acquire radio frame timing synchronization and a cell IDentifier (ID) to which the UE uses to perform random access procedure as noted in step 830 of Figure 8.); 
a decoding circuitry (Figure 8 and 13; noted that the UE performs the functions as indicated in the claim and thus, must include at least a decoding circuitry in order to perform the function as recited.) configured to decode the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration and acquired/decoded by the UE.), wherein the sub-band configuration comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.); and
 an accessing circuitry (Figure 13; noted antenna) configured to access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), when data interaction through the at least one non-basic sub-band is required (Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB.). 
Kim shows all of the elements except a broadcast channel decoding sub-circuitry configured to decode the master information block carried by the broadcast channel to obtain configuration of a common control channel, a common control channel decoding sub-circuitry configured to decode the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and a sub-band configuration determining sub-circuitry configured to decode the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jang.  Specifically, Jang shows a broadcast channel decoding sub-circuitry configured to decode the master information block carried by the broadcast channel to obtain configuration of a common control channel, a common control channel decoding sub-circuitry configured to decode the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and a sub-band configuration determining sub-circuitry configured to decode the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band (Figure 37; Par. 0140, 0189, 0210; noted the position of the MTC EPDCCH radio resource may be previously determined or set through MIB or SIB. The information provided by the MTC EPDCCH becomes the scheduling information of MTC terminal using the subband where the MTC EPDCCH is transmitted. Or, through additional scheduling, it may be used to provide scheduling information of MTC terminal using other subband. SIB y may be transmitted only through a predetermined particular subband, or information on the subband where SIB y is broadcast may be obtained from MIB. The MTC terminal attempts to receive MTC EPDCCH transmitted through the predetermined radio resource in the subband where SIB y is broadcast. MTC EPDCCH is also repeatedly transmitted over several subframes to support CE. The MTC EPDCCH contains scheduling information of SIB y 1925 for MTC terminal.).
In view of the above, having the system of Kim, then given the well-established teaching of Jang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Jang, in order to provide motivation for providing an efficient procedure for an MTC terminal upon random access to access a base station (Par. 0014 of Jang).
Regarding claims 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 13 and 14, respectively.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jang and Choi et al. (US 2016/0088571; hereinafter Choi).
Regarding claim 4, modified Kim shows the common control channel has been subjected to resource expansion (Kim: Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB). 
Modified Kim does not specifically show wherein a resource position of the synchronization signal has a second predetermined offset with a resource position of a common control channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Choi.  Specifically, Choi shows wherein a resource position of the synchronization signal has a second predetermined offset with a resource position of a common control channel (Figure 9; noted common control channel located in a resource position having a predetermined offset with the resource position of CRS/PBCH/PSS/SSS.).
In view of the above, having the system of Kim, then given the well-established teaching of Choi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Choi, in order to provide motivation for controlling transmission power based on transmission signals, and thus increases the efficiency of power consumption (Par. 0002 of Choi).

Claim 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jang and Lee et al. (US 8,706,076; hereinafter Lee).
Regarding claim 10, modified Kim shows wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel (Kim: Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.), and
accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band when data interaction through the at least one non-basic sub-band is required comprises: randomly accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required (Kim: Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB as noted in step 830 of Figure 8.). 
Modified Kim shows all of the elements as discussed above.  Modified Kim does not specifically show detecting the control channel periodically.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lee.  Specifically, Lee shows detecting the control channel periodically (Figure 5; col. 5, lines 3-6; noted UE periodically monitors the PDCCH.).
In view of the above, having the system of Kim, then given the well-established teaching of Lee, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Lee, in order to provide motivation for efficiently managing power consumption of the UE (col. 7, lines 48-50 of Lee).
	Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180337752 A1 - relates to cellular wireless communication systems, and more specifically, to schemes for communicating control channels by low-cost terminals.
US 20170244537 A1 - relate to the communications field, and in particular, to an information transmission method, user equipment, and a base station.
US 20170201968 A1 - relates to multiple services in advanced communication systems
US 20160100403 A1 - relate to communications between devices in broadband wireless communications networks.
US 20150245378 A1 - relates generally to a cellular radio communication system and, in particular, to a system access method of a narrowband terminal in a cellular radio communication system supporting both wideband and narrowband terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413